

113 SRES 513 ATS: Honoring the 70th anniversary of the Warsaw Uprising.
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 513IN THE SENATE OF THE UNITED STATESJuly 23, 2014Ms. Mikulski (for herself, Mr. Cardin, Mr. Risch, Mr. Kirk, Mr. Murphy, Mr. Durbin, Mrs. Shaheen, Mr. Rubio, and Mr. Portman) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 29, 2014Reported by Mr. Menendez, without amendmentJuly 31, 2014Considered and agreed toRESOLUTIONHonoring the 70th anniversary of the Warsaw Uprising.Whereas August 1, 2014, marks the 70th anniversary of the Warsaw Uprising, a heroic event during
			 World War II during which citizens of Poland, against all odds, fought
			 against the Nazi occupation of Warsaw;Whereas, on August 1, 1944, the Polish Home Army, with limited supplies and armed with mostly
			 homemade weapons, rose up against the Nazis to fight the nationwide
			 occupation of Poland by Nazi Germany;Whereas the Polish resistance fought German forces for 63 days, suffering extreme hardship,
			 retribution, and personal sacrifice, and during which approximately
			 250,000 Poles were killed, wounded, or went missing;Whereas Adolf Hitler ordered the destruction of Warsaw as punishment for the uprising, leaving 85
			 percent of the city of Warsaw in ruins, including many historical
			 buildings and monuments;Whereas the actions of the Polish resistance inspire people throughout the world  who fight for
			 freedom and democracy; andWhereas the actions of the Polish people during the Warsaw Uprising were a significant contribution
			 to Allied war efforts during World War II and those actions continue to 
			 be respected and remembered throughout Poland: Now, therefore, be itThat the Senate recognizes the 70th anniversary of the Warsaw Uprising, which occurred during World
			 War II and serves as a symbol of heroism and the power of the human
			 spirit.